DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Drawing Objections	3
IV. Claim Rejections - 35 USC § 112	4
A. Claims 1-12 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
1. Claim 1	4
2. Claim 21	4
V. Claim Rejections - 35 USC § 102	5
A. Claims 1-4 and 6-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0049942 (“Haukka”).	6
B. Claims 1, 4, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0093012 (“Chua”).	9
VI. Claim Rejections - 35 USC § 103	10
A. Claims 2, 3, 6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Haukka.	10
B. Claim 5 is rejected under 35 U.S.C. as being unpatentable over either of (1) Haukka in view of US 5,849,643 (“Gilmer”) and (2) Chua in view Gilmer.	15
C. Claims 13-20 are rejected under 35 U.S.C. as being unpatentable over Chua in view of US 2008/0057659 (“Forbes”) and Haukka.	15
Conclusion	22


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-21, in the reply filed on 05/03/2022 is acknowledged.
Claims 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

III. Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 325 as shown in Fig. 3D.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

IV. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-12 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 1
Claim 1 reads in pertinent part,
introducing reactive ligands on the oxide-containing interface with the nitrogen-containing precursor or the oxygen-containing precursor;
This feature is indefinite because it can be read in more than one way.  First, it may be read as the “reactive ligands” being introduced “with the nitrogen-containing precursor or the oxygen-containing precursor” rather than being introduced separately.  Second, it may be read as the “reactive ligands” being introduced to “the oxide-containing interface [having been pretreated] with the nitrogen-containing precursor or the oxygen-containing precursor”.  As explained in the Instant Specification, the nitrogen- or oxygen-containing precursors would modify the surface of the interfacial oxide and therefore no longer be precursors.  However, this is not made clear in the claim, as currently drafted. 
For the purposes of examination, either interpretation may be used.
Claims 2-12 are rejected for including the same indefinite feature by depending form claim 1. 

2. Claim 21
Claim 21 reads in pertinent part,
21. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide from a surface of a substrate contained in a semiconductor processing chamber; 
[2] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface; 
[3] pre-treating the substrate comprising a silicon-containing material having the oxide-containing interface thereon … 
It appears that the descriptor, “comprising a silicon-containing material” modifies the feature, “the substrate”.  However, this is the third occurrence of the term “substrate” in the claim.  As such, the feature “the substrate comprising a silicon-containing material” has an unclear antecedent basis to the previously recited term “substrate”.  Moreover, “native oxide” forms on other materials such as metals, including aluminum and copper thereby making the composition of the substrate and the native oxide unclear the first time the feature “a substrate” is mentioned.  
For clarity and definiteness, it would make sense to mention the material of the substrate the first time that “a substrate” is recited in the claims, particularly in view of the fact that silicon forms a native oxide but not all substrate materials do.

V. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-4 and 6-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0049942 (“Haukka”).
With regard to claim 1, Haukka discloses,
1. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide from a surface of a substrate [¶¶ 26-27; step 10 in Fig. 1]; 
[2] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface [¶ 37; step 30 in Fig. 1]; 
[3] delivering a nitrogen-containing precursor or an oxygen-containing precursor [e.g. water (H2O)] to the substrate [¶¶ 57-62; part of step 50 in Fig. 1];
[4]  introducing reactive ligands [e.g. ZrCl4] on the oxide-containing interface with the nitrogen-containing precursor or the oxygen-containing precursor [¶¶ 57-62; part of step 50 in Fig. 1]; and 
[5] forming a high-k dielectric material overlying the oxide-containing interface [¶¶ 57-62; part of step 50 in Fig. 1].  
With regard to steps [3]-[5] of claim 1, the claim, as drafted, does not limit the order of steps, as such, the delivery of the oxygen-containing precursor, i.e. water in the deposition of ZrO2, occurs several times in alternation with the ZrCl4.  The water produces hydroxyl termination by exchange with the surface bound –ZrCl3 or –ZrCl2 or –ZrCl (¶ 61).
This is all of the features of claim 1.
With regard to claims 2 and 3, Haukka further discloses,
2. (Original) The method of forming a semiconductor structure of claim 1, wherein the removing includes an in-situ dry chemical process.
3. (Original) The method of forming a semiconductor structure of claim 2, 
wherein the removing is performed in a first processing chamber, and 
wherein the method further comprises transferring the substrate from the first processing chamber to a second processing chamber prior to forming the high-k dielectric material.  
In this regard, Haukka states,
[0027] As illustrated, the substrate is cleaned 10 to remove contaminants and naturally occurring or native oxide on the semiconductor structure. Cleaning of the substrate may be achieved by any method known in the art.  … For example, an integrated HF and acetic acid vapor clean can be conducted in a module within a cluster tool, reducing transport time and opportunity for recontamination or re-oxidation.  In another possibility, a hydrogen bake step can be conducted within the chamber to sublimate native oxide.  Small amounts of HCl vapor can be added to this step to aid in cleaning metal contaminants and the like during the hydrogen bake.  In still another arrangement, plasma products can assist or conduct in situ cleaning, such as by substituting H radicals for hydrogen gas.  Advantageously, use of activated or excited species can widen the process temperature window for adequate cleaning.
[0049] In one embodiment, a silicon wafer is introduced to the reaction space of a Pulsar™ 2000 reactor (commercially available from ASM America, USA), which is designed for ALD processes, either before or after interfacial oxide growth.  …
(Haukka: ¶¶ 27 and 49; emphasis added)
Because the native oxide removal process can have a dedicated “module within a cluster tool” and the ALD process of the high-k dielectric, e.g. the ZrO2, is carried out in the Pulsar™ 2000 reactor, after the removal of the native oxide, the silicon wafer is explicitly moved from the native-oxide-removing module, i.e. the claimed “first processing chamber” to the Pulsar™ 2000 reactor, i.e. the claimed “second processing chamber”.
This is all of the features of claims 2 and 3.
With regard to claim 4, Haukka further discloses,
4. (Original) The method of forming a semiconductor structure of claim 1, wherein the method is performed in one or more processing chambers without exposing the surface of the substrate to atmosphere  [¶ 67, last sentence: “all of wafer cleaning, depositing dielectric layers, annealing and forming electrodes can be conducted in situ, that is, in the same process chamber or cluster tool without exposure to the atmosphere between steps.”].  
With regard to claim 6, Haukka further discloses,
6. (Original) The method of forming a semiconductor structure of claim 1, wherein delivering nitrous oxide to the substrate and thermally annealing [at, e.g., 780 ºC] the surface forms an oxide-containing interface [e.g. SiOx or SiOxNy] of a thickness of up to about 5 Å [“0.5 nm” which equals 5 Å; ¶ 37].  
With regard to claim 7, Haukka further discloses,
7. (Original) The method of forming a semiconductor structure of claim 1, further comprising, subsequent forming the high-k dielectric material [e.g. ZrO2], performing a thermal anneal [¶ 63].  
With regard to claim 8, Haukka further discloses,
8. (Original) The method of forming a semiconductor structure of claim 1, wherein the forming a high-k dielectric material comprises performing an atomic layer deposition process utilizing a metal halide and water [¶¶ 57-62].  
Claims 9 and 10 read,
9. (Original) The method of forming a semiconductor structure of claim 1, wherein the nitrogen-containing precursor comprises ammonia.  
10. (Original) The method of forming a semiconductor structure of claim 9, wherein the substrate is maintained at a temperature above or about 300º C while delivering the ammonia.  
Inasmuch as there is no requirement in any of claims 1, 9, and 10 to require that the claim step of “delivering a nitrogen-containing precursor or an oxygen-containing precursor” is limited to a nitrogen-containing precursor, claims 9 and 10 fail to distinguish over Haukka. 
With regard to claim 11, Haukka further discloses,
11. (Original) The method of forming a semiconductor structure of claim 1, wherein the substrate comprises a silicon-containing material [e.g. a silicon substrate; ¶ 26].  
With regard to claim 12, Haukka further discloses,
12. (Original) The method of forming a semiconductor structure of claim 1, wherein the high-k dielectric material comprises at least one element selected from the group consisting of hafnium, zirconium, silicon, lanthanum, aluminum, titanium, and strontium [¶¶ 41, 47, 57].  

B. Claims 1, 4, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0093012 (“Chua”).
With regard to claim 1, Chua discloses,
1. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide 204 from a surface of a substrate 200 [step 104 in Fig. 1; Fig. 2A; ¶¶ 22-23]; 
[2] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface 206 [step 106 in Fig. 1; Fig. 2B; ¶¶ 24, 26, 28]; 
[3] delivering a nitrogen-containing precursor [e.g. NH3] or an oxygen-containing precursor to the substrate [step 107 in Fig. 1; ¶¶ 33-34];
[4]  introducing reactive ligands 207 on the oxide-containing interface 206 with the nitrogen-containing precursor or the oxygen-containing precursor [step 107 in Fig. 1; Fig. 2C; ¶¶ 33-34]; and 
[5] forming a high-k dielectric material 208 overlying the oxide-containing interface 206 [step 108 in Fig. 1; Fig. 2D; ¶¶ 35, 37].  
With regard to claim 4, Chua discloses,
4. (Original) The method of forming a semiconductor structure of claim 1, wherein the method is performed in one or more processing chambers 310, 312, 314, 316, 318 without exposing the surface of the substrate 200 to atmosphere [¶¶ 45-48; Fig. 3].  
With regard to claim 7, Chua discloses,
7. (Original) The method of forming a semiconductor structure of claim 1, further comprising, subsequent forming the high-k dielectric material 208, performing a thermal anneal [steps 110, 112 in Fig. 1; Fig. 2E; ¶¶ 37-43].  
With regard to claims 9 and 10, Chua discloses,
9. (Original) The method of forming a semiconductor structure of claim 1, wherein the nitrogen-containing precursor comprises ammonia [¶¶ 33-34].  
10. (Original) The method of forming a semiconductor structure of claim 9, wherein the substrate is maintained at a temperature above or about 300º C [700-1000 ºC, e.g. 800 ºC] while delivering the ammonia [¶ 34].  
With regard to claim 11, Chua further discloses,
11. (Original) The method of forming a semiconductor structure of claim 1, wherein the substrate 200 comprises a silicon-containing material [¶ 22].  
With regard to claim 12, Chua further discloses,
12. (Original) The method of forming a semiconductor structure of claim 1, wherein the high-k dielectric material comprises at least one element selected from the group consisting of hafnium, zirconium, silicon, lanthanum, aluminum, titanium, and strontium [¶ 35].  

VI. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 2, 3, 6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Haukka.
Claims 2 and 3 read,
2. (Original) The method of forming a semiconductor structure of claim 1, wherein the removing includes an in-situ dry chemical process.  
3. (Original) The method of forming a semiconductor structure of claim 2, 
wherein the removing is performed in a first processing chamber, and 
wherein the method further comprises transferring the substrate from the first processing chamber to a second processing chamber prior to forming the high-k dielectric material.
With regard to claims 2 and 3, Chua further discloses,
2. (Original) The method of forming a semiconductor structure of claim 1, wherein the removing includes an in-situ …[wet]… chemical process [¶ 23: “step 104 may be performed using a single substrate wet cleaning reactor of the integrated processing system 300”; ¶¶ 45-48].  
3. (Original) The method of forming a semiconductor structure of claim 2, 
wherein the removing is performed in a first processing chamber [¶ 23: “step 104 may be performed using a single substrate wet cleaning reactor of the integrated processing system 300”; ¶¶ 45-48], and 
wherein the method further comprises transferring the substrate 200 from the first processing chamber [i.e. the “wet cleaning reactor”] to a second processing chamber [i.e. “ALD module 314” of system 300; ¶ 48]  prior to forming the high-k dielectric material 208 [i.e. ¶ 35: “Step 108 can be performed using, e.g., a chemical vapor deposition (CVD) reactor or a atomic layer deposition (ALD) reactor of the integrated processing system 300”].
Thus, all that Chua fails to teach of claims 2 and 3 is that the in-situ process is a dry process.
As explained above, Haukka, like Chua, teaches a method of making a high-k gate dielectric that includes first removing a native oxide from a silicon substrate.  Haukka further teaches that the process can be a wet process or a dry process performed in a reactor within a cluster tool (Haukka: ¶ 27, supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dry method and a dry reactor chamber in Chua’s system 300 to remove the native oxide because Haukka teaches that it is a matter of design choice as to whether a wet or dry process is used to remove the native oxide for the same purpose forming a high-k gate dielectric.
This is all of the features of claims 2 and 3.

Claim 6 reads,
6. (Original) The method of forming a semiconductor structure of claim 1, wherein delivering nitrous oxide to the substrate and thermally annealing the surface forms an oxide-containing interface of a thickness of up to about 5 Å.
Chua discloses that the oxide-containing interface 206 has a thickness of “preferably 2-10 Å”, which overlaps the claimed range.  Haukka gives a specific example wherein the oxide-containing interface is 5 Å (Haukka: ¶ 37).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickness of e.g. 5 Å because Haukka teaches that a 5 Å oxide-containing interface layer is suitable for the same purpose for which it is used in Chua, i.e. an interface layer on which a high-k gate dielectric is deposited. 
Moreover, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.) 
This is all of the features of claim 6.

Claim 8 reads,
8. (Original) The method of forming a semiconductor structure of claim 1, wherein the forming a high-k dielectric material comprises performing an atomic layer deposition process utilizing a metal halide and water.
Chua teaches that the ALD process to form the high-k gate dielectric 208, such as hafnium oxide or hafnium silicate can use inorganic precursors as the metal and silicon source and water as the oxygen source (Chua: ¶¶ 35, 37).
As explained above, Haukka forms the high-k dielectric using the inorganic Zr source of  ZrCl4 and water. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a metal halide, e.g. HfCl4, as the inorganic metal source and water because Chua explicitly suggests using an inorganic metal source and water as an oxygen source in the ALD process and because Haukka teaches that a metal halide and water provide particularly good prevention of further oxidation to the substrate (Haukka: abstract; ¶¶ 24, 47, 61).  As such, Haukka may be seen as an improvement to Chua in this regard.  (See MPEP 2143.)
This is all of the features of claim 8.

Claim 21 reads,
21. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide from a surface of a substrate contained in a semiconductor processing chamber; 
[2] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface; 
[3] pre-treating the substrate comprising a silicon-containing material having the oxide-containing interface thereon by contacting the substrate with a nitrogen-containing precursor or an oxygen-containing precursor while maintaining the substrate at a first temperature greater than or about 400º C; 
[4] forming a high-k dielectric material overlying the pre-treated substrate while maintaining the pre-treated substrate at a second temperature less than the first temperature; and 
[5] post-treating the high-k dielectric material with an anneal performed at a third temperature greater than or about the same temperature as the first temperature.
With regard to claim 21, Chua discloses,
21. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide 204 from a surface of a substrate 200 contained in a semiconductor processing chamber [¶ 23: “step 104 may be performed using a single substrate wet cleaning reactor of the integrated processing system 300”; ¶¶ 45-48]; 
[2] delivering nitrous oxide to the substrate 200 and thermally annealing the surface to form an oxide-containing interface 206 [step 106 in Fig. 1; Fig. 2B; ¶¶ 24, 26, 28]; 
[3] pre-treating the substrate 200 comprising a silicon-containing material [¶ 22] having the oxide-containing interface 206 thereon by contacting the substrate 200 with a nitrogen-containing precursor [e.g. NH3] or an oxygen-containing precursor while maintaining the substrate at a first temperature greater than or about 400º C [700-1000 ºC, e.g. 800 ºC; ¶ 34]; 
[4] forming a high-k dielectric material 208 overlying the pre-treated substrate 200/206/207 while maintaining the pre-treated substrate 200/206/207 at a second temperature …  [step 108 in Fig. 1; Fig. 2D; ¶¶ 35, 37]; and 
[5] post-treating the high-k dielectric material 208 with an anneal performed at a third temperature [e.g. 800 ºC to 1000 ºC, e.g. 1000 ºC; ¶ 43] greater than or about the same temperature as the first temperature [700-1000 ºC, e.g. 800 ºC; ¶ 34].
With regard to feature [4] of claim 1, although the ALD of the high-k dielectric layer 208 must occur at some temperature, i.e. the claimed “second temperature”, Chua does not indicate what that temperature is and does not therefore teach that the “second temperature” is “less than the first temperature [700-1000 ºC, e.g. 800 ºC; Chua: ¶ 34], as required by feature [4] of claim 21.
Haukka teaches that the ALD of the high-k gate occurs at a temperature below 400 ºC and most preferably at a temperature between 200 ºC to 300 ºC and gives two examples of using 300 ºC (Haukka: ¶¶ 48, 55, 58, 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a temperature of between 200 ºC to 300 ºC because Haukka teaches that this temperature range is suitable for ALD of high k material using organometallic or inorganic metal sources with water, as used in Chua.  
So modified, the second temperature is less than the first temperature as required by feature [4].
This is all of the features of claim 21.

B. Claim 5 is rejected under 35 U.S.C. as being unpatentable over either of (1) Haukka in view of US 5,849,643 (“Gilmer”) and (2) Chua in view Gilmer.
5. (Original) The method of forming a semiconductor structure of claim 1, wherein the native oxide is removed from the surface of the substrate to a depth of up to or about 20 Å.  
The prior art of each of Haukka and Chua, as explained above, separately discloses each of the features of claim 1. 
Neither indicates the thickness of the native oxide that is removed.
Gilmer teaches that silicon forms a native oxide of typically 10 Å when exposed to an oxygen bearing ambient (col. 1, lines 59-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove the 10 Å of native oxide because each of Haukka and Chua explicitly removes the native oxide. 
This is all of the features of claim 5.

C. Claims 13-20 are rejected under 35 U.S.C. as being unpatentable over Chua in view of US 2008/0057659 (“Forbes”) and Haukka.
Claim 13 reads,
13. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide from a surface of a substrate contained in a first semiconductor processing chamber; 
[2] transferring the substrate to a second semiconductor processing chamber without breaking vacuum conditions; Page 3 of 8Appl. No. 17/062,286

[3] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface layer in the second semiconductor processing chamber; 
[4] pre-treating the oxide-containing interface by contacting the substrate with a nitrogen-containing precursor or an oxygen-containing precursor while substantially maintaining a thickness of the oxide-containing interface layer; 
[5] transferring the substrate to a third semiconductor processing chamber without breaking vacuum conditions; 
[6] forming a high-k dielectric material overlying the pre-treated oxide-containing interface in the third semiconductor processing chamber housing the pre-treated substrate; 
[7] transferring the substrate to a fourth semiconductor processing chamber without breaking vacuum conditions; and 
[8] post-treating the high-k dielectric material with a nitrogen treatment to insert between about 10% and about 20% nitrogen.  
With regard to claim 13, Chua discloses,
13. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] removing a native oxide 204 from a surface of a substrate 200 contained in a first semiconductor processing chamber [¶ 23: “step 104 may be performed using a single substrate wet cleaning reactor of the integrated processing system 300”; ¶¶ 45-48]; 
[2] transferring the substrate 200 to a second semiconductor processing chamber [i.e. the “DPO reactor” of the system 300; ¶¶ 24, 28] without breaking vacuum conditions [¶ 46]; Page 3 of 8Appl. No. 17/062,286

[3] delivering nitrous oxide to the substrate and thermally annealing the surface to form an oxide-containing interface layer 206 in the second semiconductor processing chamber [i.e. an “RTP reactor” (¶ 26) or a “DPO reactor” (¶ 28) of the system 300]  [step 106 in Fig. 1; Fig. 2B; ¶¶ 24, 26, 28]; 
[4] pre-treating the oxide-containing interface 206 by contacting the substrate 200 with a nitrogen-containing precursor [e.g. NH3] or an oxygen-containing precursor while substantially maintaining a thickness of the oxide-containing interface layer 206 [because the nitridizing step only replaces oxygen atoms in the surface of 206 to form a nitridized “sub-layer 207”]  [step 107 in Fig. 1; Fig. 2C; ¶¶ 33-34]; 
[5] transferring the substrate 200 to a third semiconductor processing chamber [i.e. the ALD chamber module; ¶¶ 46, 48] without breaking vacuum conditions [¶ 46, claims 1-3]; 
[6] forming a high-k dielectric material 208 overlying the pre-treated oxide-containing interface 206/207 in the third semiconductor processing chamber [i.e. the ALD chamber module; ¶¶ 46, 48] housing the pre-treated substrate 206/207 [step 108 in Fig. 1; Fig. 2D; ¶¶ 35, 37]; 
[7] transferring the substrate 200 to a fourth semiconductor processing chamber [e.g. an RTP reactor 310 or 312; ¶¶ 33, 38, 48] without breaking vacuum conditions [¶ 46, claims 1-3]; and 
[8] post-treating the high-k dielectric material 208 with a nitrogen treatment [e.g. NH3]  [step 109 in Fig. 1; ¶ 38] …

With regard to features [7]-[8] of claim 13, Chua discloses that the process of nitridizing the high-k dielectric layer 208 can be done in the same manner as the nitridizing of the interfacial oxide layer 206 to form the nitridized sub-layer 207 (Chua: ¶ 38).  Chua indicates that the process of forming the nitridized sublayer using ammonia is carried out in an RTP reactor (Chua: ¶ 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to transfer the substrate 200 to a fourth chamber that is an RTP reactor, i.e. 310 or 312 of system 300 (Chua: ¶ 48), because Chua suggest performing the nitridizing the high-k dielectric 208 in the same manner as that for nitridizing the interfacial oxide 26 which occurs in an RTP reactor. 
This is all of the features of claim 13 disclosed in Chua.

Then with further regard to feature [8] of claim 13, Chua does not indicate the amount of nitrogen incorporated into the high-k dielectric 208 by the nitridizing step.
Forbes, like each of Chua and Haukka, teaches an ALD method of making a high-k gate dielectric 1040 including an interfacial silicon dioxide dielectric (not shown) formed between the silicon substrate and the high-k gate dielectric 1040 (Forbes: ¶¶ 56, 112, 113; Figs. 10, 11).  Also like Chua, after forming the high-k oxide by ALD, Forbes incorporates nitrogen into the high-k gate dielectric by nitridization using, e.g. an anneal in ammonia (NH3) at temperature greater than 500 ºC (Forbes: Fig. 2A; ¶ 67).  Forbes further teaches that the nitrogen content of the high-k dielectrics is generally desired to include each of oxygen and nitrogen in an amount of 25% to 35%, e.g. 30% nitrogen and 30% oxygen (Forbes: ¶ 50). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a total of 30% nitrogen into the high-k oxide 208 (e.g. HfO2 of HfSixOy) of Chua by the nitridization process because Chua is merely silent as to the amount of nitrogen incorporated, such that one having ordinary skill in the art would use known amounts of nitrogen incorporation such as the 30% taught in Forbes.

With regard to feature [2] of claim 13 and claim 14,
[2] transferring the substrate 200 to a second semiconductor processing chamber [i.e. the “DPO reactor” of the system 300; ¶¶ 24, 28] without breaking vacuum conditions [¶ 46];
14. (Original) The method of forming a semiconductor structure of claim 13, wherein the removing includes an in-situ dry chemical process.  
As explained above, while Chua discloses using a wet cleaning reactor that is part of the integrated system 300, and therefore “in-situ”, to remove the native oxide, Chua does not disclose a dry chemical process or a dry chemical processing reactor.
As also explained above, Haukka, like Chua, teaches a method of making a high-k gate dielectric that includes first removing a native oxide from a silicon substrate.  Haukka further teaches that the process can be a wet process or a dry process performed in a reactor within a cluster tool (Haukka: ¶ 27, supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dry method and a dry reactor chamber in Chua’s system 300 to remove the native oxide because Haukka teaches that it is a matter of design choice as to whether a wet or dry process is used to remove the native oxide for the same purpose forming a high-k gate dielectric.
Because the cluster tool 300 of Chua, modified to have the in-situ dry chemical process to remove the native oxide, e.g. a hydrogen bake or etchant vapor (Haukka: ¶ 27), rather than the wet chemical reactor, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to move the silicon substrate 200 to the claimed “second processing chamber” i.e. the “DPO reactor” of the system 300 (Chua: ¶¶ 24, 28) to form the interfacial oxide 206, without breaking vacuum, in order to prevent the re-formation of the native oxide on the substrate 200 which had just been removed and because Chua states that the vacuum is maintained in the integrated processing system 300. 
This is all of the features of claims 13 and 14.

Claim 15 reads,
15. (Original) The method of forming a semiconductor structure of claim 13, wherein the fourth semiconductor processing chamber is the second semiconductor processing chamber.  
Chua does not disclose that the process of nitridizing the high-k dielectric layer 208, i.e. the claimed fourth processing chamber by an ammonia anneal can be done in the same chamber in which the interfacial oxide layer 206 is formed, i.e. the claimed second processing chamber, which may be either one of the RTP modules 310, 312 (Chua: ¶¶ 26, 48) or a DPO reactor (Chua: ¶ 28).  In addition, Chua states that the process of nitridizing the high-k dielectric layer 208 may be the same as the nitridizing process used to form the sub-layer 207 in the interfacial oxide 206 (Chua: ¶ 38).  The referenced nitridizing process of the interfacial oxide 206 to form sub-layer 207 can be an ammonia anneal process that is performed in an RTP module 310, 312 (Chua: ¶ 33).  Thus, each of the processes of forming the interfacial oxide 206 and the nitridization of the high-k dielectric 208 involves a high temperature anneal of the silicon substrate 200 in a controlled gas atmosphere in an RTP module.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform each of the processes of forming the interfacial oxide  the process of nitridizing the high-k dielectric layer 208 in the same chamber in order to reduce the number of reactors/chambers needed in the integrated processing system, thereby reducing the cost of the integrated processing system 300 as well as reducing the footprint required for said system 300.  
Moreover, inasmuch as the instant claims indicate that said two processes can be formed in separate chambers or the same chamber, there appears to be nothing critical to the use of separate chambers or the same chamber. 
This is all of the features of claim 15.

Claim 16 reads,
16. (Original) The method of forming a semiconductor structure of claim 13, further comprising performing a thermal anneal prior to removing the native oxide.  
Chua and Haukka does not teaches performing a thermal anneal prior to removing the native oxide. 
Forbes, like each of Chua and Haukka, further teaches that a native oxide is removed prior to forming the high k gate dielectric (Forbes: ¶¶ 55-56).  Forbes further teaches that other layers and regions, such as source and drain regions may be formed prior to the cleaning step that removes the native oxide (Forbes: ¶ 55).  Forbes further teaches that the formation of the source and drain regions is performed by “conventional ion implantation and subsequent annealing” (Forbes: ¶ 89).  As such, Forbes teaches “performing a thermal anneal prior to removing the native oxide”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the source and drain regions in Chua, and thereby perform a thermal annealing process, prior to removing the native oxide 204, because Forbes teaches that the high-k gate dielectric, including the native oxide removal, can be performed either before or after the formation of the source and drain regions (Forbes: ¶ 55), thereby indicating that the sequence is a matter of design choice.  (See MPEP 2143.)
This is all of the features of claim 16.

With regard to claim 17, Chua in view of Haukka further teaches,
17. (Original) The method of forming a semiconductor structure of claim 13, wherein the method is performed in one or more processing chambers without exposing the surface of the substrate to atmosphere [Chua: ¶¶ 46, claims 1-3; see also explanation under claims 13 and 14].  

With regard to claims 18-20, Chua further discloses,
18. (Currently Amended) The method of forming a semiconductor structure of claim 13, wherein the post-treating comprises exposing the substrate 200 and high-k dielectric material 208 to a nitrogen-containing precursor [step 109 in Fig. 1 of Chua; ¶ 38].  
19. (Original) The method of forming a semiconductor structure of claim 13, further comprising, subsequent the post-treating [i.e. step 109], annealing the high-k dielectric material 208 [step 110 and/or step 112 in Fig. 1 of Chua; ¶¶ 39, 41, 43].  
20. (Original) The method of forming a semiconductor structure of claim 13, wherein the nitrogen-containing precursor for the pre-treating [i.e. step 107 in Fig. 1 of Chua] comprises ammonia [¶ 33].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814